BARFIELD, Judge.
The deputy commissioner awarded claimant Poole both temporary total and temporary partial disability benefits since November 2, 1983. The award of temporary total disability was clearly erroneous on these facts as there was no evidence that the claimant was unable to work. The fact that claimant worked picking fruit since November 2, 1983 demonstrates temporary total disability benefits were not awardable.
As to temporary partial disability benefits, there was no competent, substantial evidence that claimant engaged in an adequate work search since March, 1984. Therefore, claimant Poole failed to prove his entitlement to benefits since that date. However, Poole was entitled to temporary partial disability benefits between November, 1983 and March, 1984 during which time he tested his ability to work by actually working.
Thus the award of temporary total disability for any period between November, 1983 and the date of the hearing is REVERSED; the award of temporary partial disability benefits from November, 1983 to March 1984 is AFFIRMED; the award of temporary partial disability benefits since March, 1984 is REVERSED.
NIMMONS and ZEHMER, JJ., concur.